Case: 21-10182     Document: 00516048837          Page: 1    Date Filed: 10/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 21-10182                        October 8, 2021
                                                                        Lyle W. Cayce
   Tracey Harris Coomer,                                                     Clerk


                                                            Plaintiff—Appellant,

                                       versus

   Mark Roth; Warden Arnold; Daisha B. Simmons; Dawn
   A. Andersen; Mickenzie M. Gill; Julie A. Marguez;
   Charles Hufford; Lori Davis; Major NFN Ivey, Captain
   A. Chisum; Sergeant Anthony R. Marquez, Shane
   Hembree,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:18-CV-121


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Tracey Harris Coomer, Texas prisoner # 1473063, filed a lawsuit
   under 42 U.S.C. § 1983, claiming that prison officials confiscated and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10182      Document: 00516048837            Page: 2     Date Filed: 10/08/2021




                                      No. 21-10182


   destroyed his personal property, both in violation of his right to due process
   and in retaliation for his filing of grievances. He also moved for an injunction
   related to additional property loss after the filing of his suit.
          After granting Coomer leave to proceed in forma pauperis (IFP), the
   district court screened the complaint under 28 U.S.C. § 1915A and 28 U.S.C.
   § 1915(e)(2). It ultimately dismissed the complaint with prejudice, denied
   Coomer’s motion for an injunction, and imposed a strike under § 1915(g).
   The district court concluded that Coomer’s complaint was filed outside the
   statute of limitations and, in the alternative, that his claims were frivolous. It
   also denied Coomer’s motion to proceed IFP on appeal, certifying that the
   appeal was not taken in good faith.
          Because Coomer’s appeal is not frivolous, his motion to proceed IFP
   is GRANTED. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). We
   also conclude that further briefing is unnecessary and turn to the merits. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          The dismissal of Coomer’s civil rights complaint as frivolous is
   reviewed for abuse of discretion. See Rogers v. Boatright, 709 F.3d 403, 407
   (5th Cir. 2013) (citing Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999)); see
   also Green v. Atkinson, 623 F.3d 278, 279-80 (5th Cir. 2010). A complaint is
   frivolous if it lacks (1) an arguable basis in law because “it is based on an
   indisputably meritless legal theory” or (2) an arguable basis in fact because,
   “after providing the plaintiff the opportunity to present additional facts when
   necessary, the facts alleged are clearly baseless.” Berry, 192 F.3d at 507
   (internal quotation marks and citations omitted). We must assume that a
   plaintiff’s factual allegations are true. Moore v. Carwell, 168 F.3d 234, 236
   (5th Cir. 1999). A pro se prisoner is entitled to factually develop his
   complaint before a proper determination can be made as to whether it is
   frivolous. See Eason v. Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994).




                                            2
Case: 21-10182        Document: 00516048837             Page: 3      Date Filed: 10/08/2021




                                         No. 21-10182


           Here, the district court concluded that all Coomer’s claims were
   barred by the two-year statute of limitations. See Gartrell v. Gaylor, 981 F.2d
   254, 256 (5th Cir. 1993); Tex. Civ. Prac. & Rem. Code Ann.
   § 16.003(a).     But the district court failed to give effect to the factual
   allegations in Coomer’s pleadings showing that there were arguable bases to
   find: (1) his cause of action accrued on or after February 23, 2016, when his
   typewriter was confiscated, see Piotrowski v. City of Houston, 51 F.3d 512, 516
   (5th Cir. 1995); (2) he was entitled to equitable tolling of the limitations
   period while administrative proceedings were pending, see Gartrell, 981 F.2d
   at 257-58; and (3) the original complaint could have been placed into the
   prison mail system as early as June 16, 2018, see Houston v. Lack, 487 U.S.
   266, 276 (1988). Because it was not clear from the face of the operative
   pleadings that Coomer’s suit was time barred, the district court erred at this
   stage in finding that Coomer’s complaint should be dismissed under the
   statute of limitations. See Gartrell, 981 F.2d at 257-58. Coomer should be
   given an opportunity to develop the facts regarding the timeliness of his
   claims. See Eason, 14 F.3d at 9.
           Alternatively, the district court found that Coomer’s several claims
   were frivolous. We address these conclusions in turn.
           First, the district court correctly determined that, under the
   Parratt/Hudson1 doctrine, Coomer urged a frivolous due process claim
   related to the alleged unlawful confiscation and destruction of his typewriter.
   The Parratt/Hudson doctrine counsels that “a deprivation of a
   constitutionally protected property interest caused by a state employee’s
   random, unauthorized conduct does not give rise to a § 1983 procedural due



           1
            Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541-
   44 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986).




                                               3
Case: 21-10182      Document: 00516048837           Page: 4   Date Filed: 10/08/2021




                                     No. 21-10182


   process claim, unless the State fails to provide an adequate postdeprivation
   remedy.” Allen v. Thomas, 388 F.3d 147, 149 (5th Cir. 2004) (internal
   quotation marks and citation omitted). Here, Coomer alleges that prison
   officials confiscated his typewriter without authorization, but he has failed to
   sufficiently allege the inadequacy of the postdeprivation remedy, which
   includes the availability of a state-court suit for conversion. See Myers v.
   Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996); Murphy v. Collins, 26 F.3d 541,
   543-44 (5th Cir. 1994). Therefore, the district court did not abuse its
   discretion in applying the Parratt/Hudson doctrine. See Myers, 97 F.3d at 94;
   Murphy, 26 F.3d at 543-44.
          Next, the district court found that Coomer had stated only conclusory
   claims of retaliation. However, Coomer’s complaints allege that beginning
   in 2015, he filed numerous grievances against Daisha B. Simmons in relation
   to her purportedly unlawful confiscation of his property and refusal to let
   Coomer use the law library during Saturday sessions. And he claimed that in
   February 2016 and thereafter, Simmons retaliated by directing Mickenzie M.
   Gill to confiscate Coomer’s typewriter from his cell and asking Dawn A.
   Andersen to concoct a rule justifying a decision not to return it. Coomer
   provided extensive detail relating to the overall timeline of his retaliation
   claims and alleged specific facts that, taken as true, show that his retaliation
   claims have an arguable basis in law and fact. See Morris v. Powell, 449 F.3d
   682, 684 (5th Cir. 2006); Jones v. Greninger, 188 F.3d 322, 324-25 (5th
   Cir. 1999); Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995); see also Berry,
   192 F.3d at 507 .
          Finally, the district court dismissed Coomer’s claims against Lori
   Davis, Captain A. Chisum, and Warden Arnold in their supervisory
   capacities. That conclusion was correct as to Davis and Chisum, as Coomer
   failed to allege any facts showing that these defendants affirmatively
   participated in any acts causing a constitutional deprivation or implemented



                                          4
Case: 21-10182      Document: 00516048837           Page: 5   Date Filed: 10/08/2021




                                     No. 21-10182


   unconstitutional policies that causally resulted in a constitutional injury. See
   Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). But Coomer alleged that
   Arnold convinced him to stop filing grievances against Simmons in exchange
   for the return of his confiscated typewriter, which ultimately was never
   returned despite Coomer’s compliance with Arnold’s request.              Thus,
   Coomer’s claim that Arnold played some personal role in the alleged
   retaliation by causing Coomer to cease exercising his constitutional right to
   file grievances is not frivolous. See Woods, 60 F.3d at 1166; see also Lozano v.
   Smith, 718 F.2d 756, 768 (5th Cir. 1983).
          In sum, the pleadings, on their face, were insufficient to allow the
   district court to conclude at this stage that the statute of limitations barred
   the action, see Gartrell, 981 F.2d at 256-58, and the pleadings show that
   Coomer’s claims of retaliation for his filing of grievances are not frivolous,
   see Jones, 188 F.3d at 324-25; Berry, 192 F.3d at 507. But the district court
   did not abuse its discretion in finding that Coomer’s due process claim was
   barred by the Parratt/Hudson doctrine and that Coomer stated frivolous
   claims against Davis and Chisum in their supervisory capacities, see Porter,
   659 F.3d at 446. Accordingly, the district court’s judgment is VACATED
   in part and AFFIRMED in part, and the case is REMANDED for further
   proceedings.




                                          5